DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, lines 10-11 recites “an attached orientation wherein when said bracket resides in said attached orientation to said tooth of said dental arch”, it is unclear if the attached orientation is a specific configuration of the bracket or a component of the bracket such as the identification mark. For the purpose of examination, the limitation is interpreted as a configuration of the bracket. 
Claim 25, line 12 and 13 recite “indicator mark”. There is insufficient antecedent basis for this limitation in the claim.
Claim 26, line 12-13 recites “an attached orientation wherein when said bracket resides in said attached orientation to said tooth of said dental arch”, it is unclear if the attached orientation is a specific configuration of the bracket or a component of the bracket such as the identification 
Claim 26, line 13 recites “said identification mark”, it is unclear if this is a reference to the first or second identification mark, either first or second identification mark or a combination thereof. For the purpose of examination, the limitation is interpreted as either the first or second identification mark. 
Claim 26, line 13 and 14 recite “indicator mark”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brusse (US 6,478,579).
In regard to claim 25, Brusse discloses a bracket (figures 1-14) comprising: 
a bracket base (base portion 118) adapted to attach a tooth of a dental arch (col 2, lines 35-38 disclose attachment of the bracket to a tooth), said bracket base (118) having a bracket base surface (see figure 5), a bracket body extending from said base (see figure 3), said bracket body having a bracket body surface (upper surface being archwire floor 42); 

an attached orientation wherein when said bracket resides in said attached orientation to said tooth of said dental arch, said surface having said identification mark facing towards gingiva without any other surface of said bracket opposing said indicator mark, and without said indicator mark opposing itself (col 7, lines 50-65 discloses the placement of the bracket indicia 130 and col 3, lines 15-42 discloses the placement of the indicia on the gingival surface and see figures 1-3).
In regard to claim 26, Brusse discloses a bracket (figures 1-14) comprising: 
a bracket base (base portion 118) adapted to attach a tooth of a dental arch (col 2, lines 35-38 disclose attachment of the bracket to a tooth), said bracket base (118) having a bracket base surface (see figure 5); 
a bracket body extending from said base (see figure 3), said bracket body having a bracket body surface (upper surface being archwire floor 42); 
a pair of spaced apart tie wings (occlusal tie wing 18 and gingival tie wing 14) extending from said bracket body (see figure 1), each tie wings of said pair of tie wings having tie wing surface (wing tip surfaces 30, 34, 22 and 26), each of said tie wing surfaces having a margin (saddle 122); 
a first identification mark disposed on one of said bracket surface, tie wing surfaces, or bracket base surfaces and a second identification mark disposed on one of said bracket surface, 
an attached orientation wherein when said bracket resides in said attached orientation to said tooth of said dental arch, said surfaces having said identification marks face towards gingiva without any other surface of said bracket opposing said indicator marks (col 7, lines 50-65 discloses the placement of the bracket indicia 130 and col 3, lines 15-42 discloses the placement of the indicia on the gingival surface and see figures 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tzou et al (US 2014/02128274) in view of Ward (US 2017/0105816).
In regard to claim 1, Tzou discloses a bracket identification system (kit 100), comprising: a bracket (bracket 10) including:

a bracket body (body 14) extending from said base (see figure 2); and a pair of spaced apart tie wings (tie wings 22 and 24) extending from said bracket body (see figure 2), each of said pair of tie wings (22 and 24) having a tie wing face (opposing sidewalls 20);
a bracket bonding tray (patient setup tray 102) configured to retain said bracket to visually expose one or more of a gingival margin of said pair of tie wing faces, a gingival side of said bracket body, or a gingival side of said bracket base (see figure 1, where the coating is place on the vertical slot 26, which is on the gingival side of said bracket body);
and a first identification mark (separate indicia 31) disposed on one of said gingival margin of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base (par 31 and figure 2, which shows the indicia on the distal-gingival tie wing 24).
Tzou fails to disclose the bonding tray having an interior configured to receive at least a portion of said dental arch. 
However, Ward teaches a bonding tray (direct bonding stent 10) which is used to retain brackets (par 19) and have an interior (arc shaped portion 12) which is configured to receive at least a portion of a dental arch (par 114 which discloses the arch shaped portion 12 fitting conformingly against occlusal surfaces and incisal edges of the patient’s maxillary or mandible teeth) in a tray which enables visual exposure to the gingival margin and side of a bracket (see par 114) for the purpose of enabling ideal positioning of orthodontic brackets to the surface of the teeth more efficiently with a removable guide (par 19). 

In regard to claim 2, Tzou further discloses said first identification mark identifies placement of said bracket on a tooth in an upper dental arch or a tooth in said lower dental arch (interpreting the claim under broadest reasonable interpretation, par 31 discloses the indicia 31 corresponding to an exact tooth which a bracket is placed).
In regard to claim 3, Tzou further discloses a second identification mark (coating 30) disposed on said gingival margin of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base (see par 30 and figure 2 discloses the coating being located on the vertical slot which extends to the gingival side of the bracket base).
In regard to claim 4, Tzou further discloses said second identification mark (coating 30) identifies a bracket body height of said bracket, (see figure 2 and 4 show the coating 30 extending the vertical slot which can be defined as the height of the bracket)
In regard to claim 5, Tzou further discloses said second identification mark (30) identifies angulation of said bracket body in relation to said bracket base (par 30 and figure 2-4 disclose the coating being used to establish the orientation and position of the bracket such as angulation).
In regard to claim 10, Tzou discloses a method comprising: configuring a bracket (bracket 10) including:

forming a bracket bonding tray (patient setup tray 102) including at least one bracket retaining feature (receptacles 106) which retains said bracket to visually expose one or more of a gingival margin of said pair of tie wing faces, a gingival side of said bracket body, or a gingival side of said bracket base (see figure 2 and par 20);
and disposing a first identification mark (separate indicia 31) on one of said gingival margin of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base (par 31 and figure 2, which shows the indicia on the distal-gingival tie wing 24).
Tzou fails to disclose the bonding tray having an interior configured to receive at least a portion of said dental arch. 
However, Ward teaches a bonding tray (direct bonding stent 10) which is used to retain brackets (par 19) and have an interior (arc shaped portion 12) which is configured to receive at least a portion of a dental arch (par 114 which discloses the arch shaped portion 12 fitting conformingly against occlusal surfaces and incisal edges of the patient’s maxillary or mandible teeth) in a tray which enables visual exposure to the gingival margin and side of a bracket (see par 114) for the purpose of enabling ideal positioning of orthodontic brackets to the surface of the teeth more efficiently with a removable guide (par 19). 

In regard to claim 11, Tzou further  discloses said first identification mark identifies placement of said bracket on a tooth in an upper dental arch or a tooth in said lower dental arch (interpreting the claim under broadest reasonable interpretation, par 31 discloses the indicia 31 corresponding to an exact tooth which a bracket is placed).
In regard to claim 12, Tzou further discloses a second identification mark (coating 30) on one of said gingival edge of said pair of tie wing faces, said gingival side of said bracket body, or said gingival side of said bracket base (see par 30 and figure 2 discloses the coating being located on the vertical slot which extends to the gingival side of the bracket base).
In regard to claim 13, Tzou further discloses said second identification mark (30) identifies bracket height of said bracket (see figure 2 and 4 show the coating 30 extending the vertical slot which can be defined as the height of the bracket).
In regard to claim 14, Tzou further discloses said second identification mark (30) identifies angulation of said bracket body in relation to said bracket base (par 30 and figure 2-4 disclose the coating being used to establish the orientation and position of the bracket such as angulation).

Tzou fails to disclose the bonding tray having an interior configured to receive at least a portion of said dental arch. 
However, Ward teaches a bonding tray (direct bonding stent 10) which is used to retain brackets (par 19) and have an interior (arc shaped portion 12) which is configured to receive at least a portion of a dental arch (par 114 which discloses the arch shaped portion 12 fitting conformingly against occlusal surfaces and incisal edges of the patient’s maxillary or mandible teeth) in a tray which enables visual exposure to the gingival margin and side of a bracket (see par 114) for the purpose of enabling ideal positioning of orthodontic brackets to the surface of the teeth more efficiently with a removable guide (par 19). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Tzou to have the bonding tray include an interior configured to receive at least a portion of said dental arch as disclosed by Ward, which would enable gingival viewing of the bracket by visually expose one or more of a gingival margin of 
In regard to claim 20, Tzou further discloses said one or more identification marks comprises a first identification mark (31) identifying placement of said bracket on a tooth in an upper dental arch or a tooth in said lower dental arch interpreting the claim under broadest reasonable interpretation, par 31 discloses the indicia 31 corresponding to an exact tooth which a bracket is placed).
In regard to claim 21, Tzou further discloses said one or more identification mark comprises a second identification mark (coating 30), said second identification mark identifying bracket height of said bracket (see figure 2 and 4 show the coating 30 extending the vertical slot which can be defined as the height of the bracket).
In regard to claim 22, Tzou further discloses said one or more identification marks comprises a second identification mark (30), said second identification mark identifying angulation of said bracket body in relation to said bracket base (par 30 and figure 2-4 disclose the coating being used to establish the orientation and position of the bracket such as angulation).
Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tzou et al in view of Ward as applied to claim 4, 5, 12 and 13 above, and further in view of Pospisil et al (US 5,692,896).
In regard to claim 6, 8, 15 and 17, Tzou/Ward disclose the claimed invention as set forth above in claims 4, 5, 12 and 13, but fails to disclose a third identification mark disposed on one of said gingival edge of said pair of tie wing faces, said gingival side of a bracket body, or said gingival side of a bracket base. 


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tzou/Ward to have a third identification mark disposed on one of said gingival edge of said pair of tie wing faces, said gingival side of a bracket body, or said gingival side of a bracket base as disclosed by Pospisil for the purpose of aiding in the alignment and placement of the bracket (Pospisil, col 4, lines 60-65).
Allowable Subject Matter
Claims 7, 9, 16, 18, 23, and 24 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 10-15, 17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772